Name: 80/837/EEC: Commission Decision of 1 August 1980 finding that the conditions required for the admission of Common Customs Tariff duties of the scientific apparatus described as 'Canberra-X-Ray fluorescence analysis system, consisting of: Si(Li) detector, model 7333; Si(Li) preamplifier, model 1713; series 80 Multichannel Analyser and accessories' are fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-17

 Avis juridique important|31980D083780/837/EEC: Commission Decision of 1 August 1980 finding that the conditions required for the admission of Common Customs Tariff duties of the scientific apparatus described as 'Canberra-X-Ray fluorescence analysis system, consisting of: Si(Li) detector, model 7333; Si(Li) preamplifier, model 1713; series 80 Multichannel Analyser and accessories' are fulfilled Official Journal L 245 , 17/09/1980 P. 0014 - 0015****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 1 AUGUST 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' CANBERRA-X-RAY FLUORESCENCE ANALYSIS SYSTEM , CONSISTING OF : SI(LI ) DETECTOR , MODEL 7333 ; SI(LI ) PREAMPLIFIER , MODEL 1713 ; SERIES 80 MULTICHANNEL ANALYSER AND ACCESSORIES ' ARE FULFILLED ( 80/837/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 28 FEBRUARY 1980 , THE BRITISH GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' CANBERRA-X-RAY FLUORESCENCE ANALYSIS SYSTEM , CONSISTING OF : SI(LI ) DETECTOR , MODEL 7333 ; SI(LI ) PREAMPLIFIER , MODEL 1713 ; SERIES 80 MULTICHANNEL ANALYSER AND ACCESSORIES ' , TO BE USED FOR RESEARCH FOR X-RAY FLUORESCENCE AND NEUTRON ACTIVATION ANALYSIS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 9 JULY 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN X-RAY FLUORESCENCE ANALYSIS SYSTEM ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS WHICH PERMIT COMPLEX AND MULTIPLE ANALYSES TO BE OBTAINED , AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' CANBERRA-X-RAY FLUORESCENCE ANALYSIS SYSTEM , CONSISTING OF : SI(LI ) DETECTOR , MODEL 7333 ; SI(LI ) PREAMPLIFIER , MODEL 1713 ; SERIES 80 MULTICHANNEL ANALYSER AND ACCESSORIES ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 AUGUST 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION